Citation Nr: 0842442	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-38 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.  

2.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle pain.  

3.  Entitlement to service connection for an undiagnosed 
illness manifested by chronic fatigue.  

4.  Entitlement to service connection for sarcoidosis.  

5.  Entitlement to service connection for migraine headaches 
due to undiagnosed illness (also claimed as headaches, and 
neurological and neuropsychological signs and symptoms).  

6.  Entitlement to an effective date earlier than September 
13, 2000 for service connection for degenerative disc disease 
of the lumbar spine.  

7.  Entitlement to an effective date earlier than September 
13, 2000 for service connection for PTSD.  

8.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
from September 2000 to October 2004.  

9.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992, 
including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2005, the RO denied service connection for 
migraine headaches, claimed as headaches, neurological and 
neuropsychological signs and symptoms related to the Gulf 
war; service connection for joint and muscle pain claimed as 
undiagnosed illness related to the Gulf War; service 
connection for sarcoidosis, claimed as related to the Gulf 
War; and service connection for fatigue, claimed as an 
undiagnosed illness related to the Gulf War.  

A December 2005 decision by a Decision Review Officer at the 
RO granted service connection for PTSD with a 10 percent 
evaluation effective September 13, 2000; service connection 
for degenerative disc disease of the lumbar spine, with a 10 
percent rating from September 13, 2000 and a 40 percent 
rating from October 28, 2004; service connection for 
radiculopathy of the right lower extremity, with a 10 percent 
rating effective October 28, 2004; and service connection for 
radiculopathy of the left lower extremity, with a 10 percent 
rating effective October 28, 2004.  In a statement dated in 
December 2005, the veteran disagreed with the assignment of a 
10 percent rating for the service-connected degenerative disc 
disease of the lumbar spine from September 2000 through 
October 2004, as well as the 10 percent rating for PTSD.  He 
has not notified VA of disagreement with the other 
evaluations.  

The issue of entitlement to service connection for an 
undiagnosed illness manifested by chronic fatigue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed illness 
manifested by joint pain due to disease or injury during his 
active service.  

2.  The veteran does not have an undiagnosed illness 
manifested by muscle pain due to disease or injury during his 
active service.  

3.  Sarcoidosis was first manifested during the veteran's 
active service.  

4.  The veteran does not have headaches, including migraine, 
or neurological or neuropsychological signs or symptoms due 
to an undiagnosed illness or otherwise related to disease or 
injury during his active service.  

5.  On August 15, 1994, the veteran was sent a notice of a 
rating decision that denied service connection for low back 
pain and PTSD.  He did not submit a timely notice of 
disagreement.  

6.  The next communication from the veteran was received on 
September 13, 2000 and led to reopening the claim and a grant 
of service connection for his low back disability and PTSD.  

7.  Prior to October 28, 2004, the service-connected 
degenerative disc disease of the lumbar spine was no more 
than mild.  

8.  The service-connected PTSD results in no more than mild 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by joint pain was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2008).  

2.  An undiagnosed illness manifested by muscle pain was not 
incurred in or aggravated by active military service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2008).  

3.  Sarcoidosis was incurred during the veteran's active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).    

4.  Migraine headaches due to undiagnosed illness (also 
claimed as headaches, and neurological and neuropsychological 
signs and symptoms) were not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2008).  

5.  The criteria for an effective date earlier than September 
13, 2000 for service-connection for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 5108, 
5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
3.400(q)(2), 20.1103.  

6.  The criteria for an effective date earlier than September 
13, 2000 for service-connection for PTSD have not been met.  
38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156, 3.400(q)(2), 20.1103.  

7.  The criteria for a rating in excess of 10 percent for the 
service-connected degenerative disc disease of the lumbar 
spine were not met prior to October 28, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4, including § 4.7 and Code 5293 (2002), 5243 
(2008).  

8.  The criteria for a rating in excess of 10 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in June 2004 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims for joint pain, fatigue, 
headaches, muscle pain, a neurologic disorder, a 
neuropsychologic disorder, and a respiratory disorder, all 
due to his service in the Gulf War, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The initial 
duty-to-assist letter was provided before the adjudication of 
his claim in February 2005.  Additionally, the appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond before the agency of original jurisdiction (AOJ) 
readjudicated the claims by way of a supplemental statement 
of the case issued in November 2006.  This cured any notice 
defects.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In April 2006, the veteran was provided notice regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This late notice was not 
prejudicial to the veteran because he had actual knowledge of 
his right to appeal the effective dates and ratings assigned 
his service-connected PTSD and degenerative disc disease of 
the lumbar spine, and he did in fact appeal.  As to the 
sarcoidosis, for which service connection is granted here, 
the notice provided the veteran sufficient opportunity for 
the veteran to pursue his appellate rights.  As to the issues 
denied herein, no rating or effective date will be assigned 
so the veteran is not prejudiced as to these issues.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  VA examinations have been conducted and medical 
opinions have been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2008).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

The decision will focus on the first type of qualifying 
disability.  An undiagnosed illness is defined as a condition 
that by history, physical examination and laboratory tests 
cannot be attributed to a known clinical diagnosis.  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

The second type of qualifying disability is a medically 
unexplained chronic multisymptom illnesses.  It will not be 
discussed further in this decision because there is no 
competent medical evidence that the veteran has a disability 
that would meet the definition of a medically unexplained 
chronic multisymptom illness.  A medically unexplained 
chronic multisymptom illnesses is one defined by a cluster of 
signs or symptoms, and specifically includes chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, as well 
as any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  Because there is no competent 
medical diagnosis of chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other diagnosed illness 
without conclusive pathophysiology or etiology, there is no 
basis for the presumptions that attach to a medically 
unexplained chronic multisymptom illnesses.  

The third type of qualifying chronic disability would be a 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.  However, there are 
currently no diagnosed illnesses that have been determined by 
the Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  

In March 2004, the veteran claimed that he had joint pain, 
fatigue, headaches, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, and 
sarcoidosis related to his service in the Gulf War.  

The record includes the report of a VA examination in August 
1994; it does not document any of the disorders at issue.  
The veteran's VA clinical notes, beginning in 1998, are also 
of record and will be discussed only as they are pertinent.  




Joint and Muscle Pain

The service medical records reflect a muscle strain of the 
triceps in September 1989.  It was treated with rest and 
heat.  In May 1990, the veteran jammed his right hand into a 
base during a ball game and had edema of the whole hand, as 
well as tenderness over the fifth metacarpal.  In June 1990, 
the veteran jammed the little finger of his left hand during 
a ball game and had edema and tenderness at the 
metacarpophalangeal joint.  In July 1990, the veteran fell 
and sustained an injury to his right wrist.  In August 1990, 
X-rays showed no evidence of fracture.  Treatment included a 
cast and splint.  In September 1990, the veteran continued to 
complain of a painful right wrist.  There was no swelling or 
limitation of motion.  The impression was tendinitis of the 
right wrist and treatment was recommended.  In May 1991, the 
veteran sustained a contusion of his right heel.  In January 
1992, the veteran complained of left knee and ankle pan 
following a hike.  He walked with a limp and had edema and 
pain on examination.  The assessment was tendinitis of the 
Achilles tendon and "runner's knee."  It was recommended 
that he take medication and refrain from running or hiking.  
In February 1992, the veteran reported that he was having 
left knee pain after doing some squats.  A ligament strain 
was diagnosed and treated.  The service medical records also 
reflect the veteran's service-connected back injury.  On 
separation examination in March 1992, the veteran complained 
of his back, ankle, and wrist.  In addition to his back, he 
was noted to have a wrist sprain in 1990, tendinitis of the 
left ankle, and a medial collateral ligament strain of the 
right knee.  

The February 1994 VA examination reflects the veteran's 
report of a low back injury, without any notation as to other 
joint or muscle symptoms.  

A VA clinical note, dated in August 1998, shows the veteran's 
joint and muscle complaints were limited to his low back, 
with occasional radiation to the posteriolateral aspects of 
his thighs, bilaterally.  He worked as a bouncer and personal 
trainer and lifted weights, but had to discontinue some 
exercises due to low back pain.  On examination, he was noted 
to be fit and muscular.  There was a mild increase in spinal 
lordosis.  There was a good range of motion.  Palpation 
produced complaints of pain in the sacroiliac region 
bilaterally.  There were no signs or symptoms relating to 
other joints or muscles.  

A VA clinical note dated in September 2000, shows the veteran 
ambulated with a steady gait and had no symptoms involving 
the extremities.  Muscle strength was 5/5 and equal in the 
lower extremities.  The spine had no gross abnormalities, 
tenderness or spasm, and the veteran was able to flex, 
extend, laterally bend, and laterally rotate his spine.  He 
could heel and toe walk without difficulty.  The assessment 
was low back pain.  There were no complaints, findings or 
diagnoses as to other joints or muscles.  

The report of the October 2004 VA joints examination reflects 
a complaint of general joint stiffness.  The veteran reported 
pain in his knees, with no history of trauma.  He stated he 
had a right wrist fracture in service with residual pain.  He 
also had low back pain.  It was noted that he worked as a 
body guard and was able to do the activities of daily living, 
without the use of medical aids.  Examination of the back 
disclosed decreased flexion.  The diagnosis was degenerative 
disc disease, lumbar spine.  Examination of the knees 
revealed 60 percent of squatting capacity.  Knee motion went 
from 0 degrees extension to 140 degrees flexion, without 
pain.  There was no tenderness, fluid or instability of the 
knee joints.  Repeated motion did not cause an increase in 
pain or decrease in motion.  There was no subpatellar 
crepitus or pain on patellar grinding.  The diagnosis was 
pain of the knees of unknown etiology.  Examination of the 
wrist revealed pain on flexion, although there was a full 90 
degrees of flexion and extension, pronation and supination.  
There was no weakness, deformity, swelling, or point 
tenderness.  Repeated motion did not increase pain or 
decrease range of motion.  The diagnosis was residual 
capsulitis of the right wrist secondary to old fracture.  The 
examiner commented that he was unable to state whether the 
diagnosis was secondary to Gulf War syndrome.  The veteran 
had enough anatomic pathology that was not related to the 
Gulf War syndrome to warrant pain in his back and wrists.  
The knee pain was of unknown etiology.  

The veteran had a VA spine examination in January 2005.  It 
was reported that his main problem was low back pain with 
radiation into both legs.  There were no complaints, findings 
or diagnoses as to other joints or muscles.  The veteran was 
able to do the activities of daily living and he did not use 
any medical aids.  

Conclusion

The Board must consider all bases for service connection.  
Thus, consideration has first been given to the usual bases 
for service connection.  The veteran had several acute and 
transitory joint and muscle injuries during his active 
service.  These were treated and resolved without residual 
disability.  Except for the back, for which service 
connection has already been granted, there is no competent 
medical evidence that the veteran currently has any residuals 
of the injuries in service.  Despite the medical examinations 
for his various complaints, there is no competent medical 
evidence that he now has any residuals of the injuries in 
service or that there is a connection between any current 
disability and the injuries in service.  Thus, the evidence 
does not show the standard bases for establishing service 
connection.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.317, which provide presumptions for Gulf War veterans, 
such as the claimant in this case.  Service connection can be 
granted under that section, for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1) (2008).  In this case, aside from his 
service-connected back, the veteran does not have any 
objective indication of joint or muscle disability that is 
disabling to a degree of 10 percent or more.  In particular, 
on the October 2004 VA examination, the examiner expressed 
the opinion that the veteran's knee pain was of unknown 
etiology.  However, the veteran had a full range of motion 
without crepitus or other symptoms that would warrant a 10 
percent rating.  See 38 C.F.R. §§ 4.59, 4.71a (2008).  

In accordance with 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
the Board has carefully considered the lay evidence provided 
by the veteran concerning joint and muscle pain.  
Nevertheless, his statements are outweighed by the medical 
evidence, including clinical notes and examination reports.  
The medical evidence forms a preponderance of evidence, which 
establishes that he does not have joint or muscle pain due to 
an undiagnosed illness.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Sarcoidosis

Sarcoidosis is a chronic, progressive, systemic granulomatous 
reticulosis of unknown etiology, involving almost any organ 
or tissue, including the lungs, liver, and eyes.  It is 
characterized histologically by the presence in all affected 
organs or tissues of noncaseating epithelioid cell tubercles.  
Dorland's Illustrated Medical Dictionary, 1484 (28th ed. 
1994).  Sarcoidosis is a specific diagnosis characterized by 
specific findings.  Thus, while the etiology may be unknown, 
it is not an undiagnosed illness.  It does not receive the 
presumptions of 38 U.S.C.A 1117 and 38 C.F.R. 
§ 3.317(a)(2)(C) for undiagnosed illnesses.  

The Board has considered other bases for service connection.  
There is no diagnosis of sarcoidosis in service or for 
several years thereafter.  However, the veteran did have 
nodular episcleritis during service, in September 1991.  This 
can be an uncommon but recognized manifestation of 
sarcoidosis.  Sarcoidosis was diagnosed in November 1999, 
approximately 51/2 years after the veteran completed his active 
service.  The diagnosis followed episodes of eye symptoms 
(diagnosed as uveitis) and was confirmed by lung biopsy and 
liver ultra sound tests.  The veteran had a VA Gulf War 
examination in October 2004, for respiratory and 
miscellaneous diseases.  The diagnoses included inactive 
sarcoidosis.  The examiner expressed the opinion that on the 
basis of what he was told by the veteran and what he was 
finding on his examination of the various organ systems the 
veteran's current symptoms were likely as not related to a 
diagnosis of Gulf War syndrome, undiagnosed illness.  

The examiners opinion, relating the veteran's symptoms to 
Gulf War syndrome, undiagnosed illness, is very vague as to 
what symptoms are being related to an undiagnosed illness, 
particularly in light of the fact that the doctor rendered 
several diagnoses, which can not be "undiagnosed" 
illnesses.  However, giving the opinion a broad 
interpretation consistent with VA claims policy, it appears 
that the doctor intended to render an opinion linking the 
diagnosed conditions to service.  Specifically, the Board 
finds that the medical opinion links the veteran's 
sarcoidosis to his Gulf War service.  There are no competent 
medical opinions to the contrary.  Moreover, since the eye 
findings in service are rare but generally recognized 
manifestations of sarcoidosis, there is no reason to dispute 
the medical opinion.  Consequently, the Board grants service 
connection for sarcoidosis because it had its onset during 
the veteran's active service.  

Migraine Headaches due to Undiagnosed Illness (Also Claimed 
as Headaches, and Neurological and Neuropsychological Signs 
and Symptoms).

The service medical records do not document any headaches, 
migraines, or neurological or neuropsychological signs or 
symptoms.  On clinical evaluation for the March 1992 
examination for separation from service, the veteran's head 
and neurologic status were normal.  

A VA clinical note, dated in September 2000, reflects other 
complaints.  The veteran denied syncope, vertigo, balance 
problems, or disabling headaches.  

In October 2004, the veteran was given an examination for 
respiratory disease and miscellaneous Gulf War residuals.  He 
reported an occasional headache in the right temporal area, 
which was very infrequent.  He also reported occasional 
episodes of dizziness and lightheadedness, which lasted 
momentarily.  Neurological examination was within normal 
limits.  There was no diagnosis of headaches, migraines, or 
neurological or neuropsychological signs or symptoms.  

In November 2004, the veteran was given a neurological 
examination as part of the examination for Gulf War 
residuals.  The veteran stated that his headaches invariably 
began in the right temporal region, occasionally preceded or 
accompanied by scintillating scotomata and accompanied by 
nausea, photophobia, and phonophobia.  The headaches were 
said to occur once or twice monthly and lasted from 12 hours 
to 3 days.  They began about 1999.  For 10 to 12 years, he 
had occasional momentary lightheadedness fitting a 
prosyncopal rather than vertiginous episode.  On one 
occasion, in 2001, he had a syncopal episode.  Examination 
showed the veteran to be alert, fully oriented, and 
appropriately responsive, with cranial nerves intact.  Motor 
responses, station, and gait were intact.  There was no 
lateralizing or generalized weakness, tremor, cogwheeling, or 
fasciculations.  Sensory responses were intact.  Deep tendon 
reflexes were depressed throughout.  There were no 
pathological reflexes.  An electroencephalogram had normal 
results.  The impression was migraine headache with aura, 
unlikely related to Gulf War syndrome.  

Conclusion

There is no competent evidence of headaches, migraines, or 
neurological or neuropsychological signs or symptoms in 
service and there is no competent medical evidence linking 
those diagnoses and symptoms to the veteran's service.  The 
medical examinations in October and November 2004 provide the 
preponderance of evidence on this point and establish that 
the veteran does not have headaches, migraines, or 
neurological or neuropsychological signs or symptoms as the 
result of an undiagnosed illness or any disease or injury in 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

Effective Dates

In December 2005, a decision review officer at the RO granted 
service connection for degenerative disc disease of the 
lumbar spine and PTSD, effective September 13, 2000.  The 
veteran contends that service connection should have been 
effective when his original claim was received on January 24, 
1994.  

Review of the file discloses that, in response to the January 
1994 claim, the RO denied service connection for various 
conditions, including low back pain and PTSD in August 1994.  
The veteran was notified of this decision in a letter sent to 
him on August 15, 1994.  The letter informed him of his 
appeal rights.  He had one year from the date of that letter 
to initiate an appeal with a notice of disagreement (NOD).  
38 C.F.R. § 20.302 (2008).  The veteran does not allege that 
he submitted a timely NOD and there is no record of a timely 
NOD.  Thus, the August 1994 denial of service connection for 
low back pain and PTSD became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

Review of the file does not disclose any communication from 
the veteran from the time of the August 1994 letter notifying 
him of the denial of his claims until September 13, 2000.  

A claim can be reopened with new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
When a claim is reopened and allowed, the law and regulations 
provide that the effective date will be the date of the 
reopened claim, not the date of the original claim.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) 
(2008).  Consequently, the date the claim to reopen was 
received, September 13, 2000, is the correct effective date 
for the grant of service connection.  

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) approved 
the use of "staged" ratings when the extent of a disability 
varies during the processing of an initial claim.  This was 
extended to all claims in Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, there is an example of such staged 
ratings in the 10 and 40 percent evaluations assigned for the 
service-connected back disability.  The Board has considered 
whether the evidence supports a higher rating for the 
service-connected disabilities at any stage of the claim.  

Degenerative Disc Disease of the Lumbar Spine, Rated as 10 
Percent Disabling from September 2000 to October 2004

Criteria

The rating criteria changed during the course of the 
veteran's appeal.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008) .  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

Effective September 23, 2002, an intervertebral disc syndrome 
could be rated on incapacitating episodes.  38 C.F.R. Part 4, 
Code 5243 (2003).  The veteran reported, on the October 2005 
VA examination of his spine, that he is frequently confined 
to bed by back pain.  However, for the purposes of 
evaluations under new diagnostic code 5243, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
veteran has not alleged and the evidence does not show that 
bed rest was prescribed by a physician.  Therefore, the claim 
of incapacitating episodes is not sufficient to rate the 
disability on the basis of incapacitating episodes.  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2008).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  
        Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2008).

Discussion

In August 1998, the veteran sought VA treatment for his low 
back pain.  He related it to his service as a paratrooper and 
reported a recent increase in intensity.  Examination showed 
him to be fit and muscular.  There was a mild increase in 
lordosis.  He complained of pain in the sacroiliac region, 
bilaterally.  There was a good range of motion on flexion and 
extension.  Lateral bending also had a good range.  The 
assessment was early lumbar degenerative changes, internal 
disc derangement and L5-S1 facet changes; and poor 
flexibility.  

A VA clinical note dated in March 2000 shows the veteran 
reported back pain after a bending movement.  He described 
severe pain, and restriction of movement and ambulation.  He 
said the pain was increasing in intensity.  Neurologic 
responses were hyporeflexic throughout his body and there was 
decreased strength in the lower extremities, bilaterally.  
There were no sensory deficits and the Babinski sign was 
negative.  The range of motion was not measured.  The 
assessment was an exacerbation of disc disease, L4-L5, L5-S1.  

The veteran came to the VA clinic in September 2000 and 
complained of low back pain, which he evaluated at 7/10.  He 
also reported some fatigue in his legs at the gym.  
Examination showed that he ambulated with a steady gait and 
had no lower extremity deficits.  The ranges of motion were 
not measured.  

The veteran returned to the VA clinic on September 13, 2000, 
the day his claim to reopen was received.  He told of injury 
in service doing parachute jumps and falling from a wall on 
an obstacle course.  He was noted to ambulate with a steady 
gait.  There were no lower extremity abnormalities.  There 
were no gross abnormalities of the spinal column.  There was 
no spinal column tenderness or paraspinal muscle spasms.  The 
veteran was able to flex, extend, laterally bend, and 
laterally rotate his spine.  Muscle strength was 5/5 and 
equal in the lower extremities.  He was able to toe and heel 
walk without difficulty.  Straight leg raising was negative.  
Knee and ankle reflexes were 1+ and equal, bilaterally.  The 
Babinski sign was negative and there was no clonus.  It was 
noted that magnetic resonance imaging (MRI) revealed a small 
central herniated nucleus pulposus (HNP) at L4-L5 and mild 
degenerative disc disease at L4-L5 and L5-S1.  The assessment 
was low back pain.  

The veteran had a VA joints examination on October 28, 2004.  
A 40 percent rating was subsequently assigned, effective the 
date of that examination, based on the examination findings.  
Examination showed forward flexion of 30 degrees, right and 
left lateral bending of 25 degrees, extension of 10 degrees, 
and 5 degrees rotation.  On the VA spine examination in 
January 2005, examination disclosed 30 degrees flexion, 20 
degrees right and left lateral bending, 5 degrees extension, 
and 5 degrees right and left lateral rotation.  When the 
veteran's spine was examined by VA in October 2005, he 
reported constant pain in his back and was unable to do any 
range of motion due to back pain.  During these examinations, 
the veteran reported incapacitating attacks, which required 
him to stay in bed, but he did not report that bed rest was 
prescribed by a doctor, as required for rating on the basis 
of incapacitating episodes.  38 C.F.R. § 4.71(a), Code 5243.  

Conclusion

The claim to reopen was received on September 13, 2000.  That 
day, the veteran was seen at the VA clinic and complained of 
back pain.  Findings were essentially normal.  He could 
ambulate with a steady gait and there were no lower extremity 
abnormalities.  There were no gross abnormalities, 
tenderness, or spasms of the spinal column.  The veteran was 
able to flex, extend, laterally bend, and laterally rotate 
his spine, without any limitations being recorded.  Muscle 
strength was normal at 5/5 and equal in the lower 
extremities.  He was able to toe and heel walk without 
difficulty.  Straight leg raising was negative.  Knee and 
ankle reflexes were slightly decreased at 1+ but equal, 
bilaterally.  These essentially normal findings show that the 
disability at that time was no more than mild, warranting a 
10 percent rating.  

From the time that the veteran filed his claim to reopen, 
until the October 2004 VA examination, there was no competent 
medical evidence that the disability was more than mild or 
that it met any of the applicable criteria, set forth above 
for a higher rating.  Thus, a rating in excess of 10 percent 
is not warrant prior to October 2004.  

The Board has considered the veteran's complaints and 
descriptions of his disability.  However, the objective 
findings of the trained medical personnel are significantly 
more probative in determining the extent of the disability 
and whether the criteria for a higher rating have been met.  
In this case, the medical records, including examination 
reports and clinical notes provide a preponderance of 
evidence, which establishes that the service-connected back 
disability did not meet the criteria for a rating in excess 
of 10 percent, prior to October 28, 2004.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that at no time prior to October 28, 2004 did the 
service-connected back disability exceed the criteria for a 
10 percent rating.  

PTSD, Rated as 10 Percent Disabling

Criteria

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        
*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships....................................................
.................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.........................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication...................................................
........0 percent. 
38 C.F.R. § 4.130, Code 9411 (2008).  

Discussion

The clinical notes and examination reports use GAF scores.  
The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

A VA clinical noted dated in December 1999, indicates the 
veteran thought he might have PTSD as he had trouble 
controlling his anger.  

He was seen for a psychiatric consultation in September 2000.  
He was divorced and complained of episodes of uncontrollable 
anger, violence, insomnia, depression, and nightmares.  He 
described stressors during the Gulf War and reported 
nightmares about the incident.  He avoided people who 
reminded him of the Gulf War.  He reported increased 
irritability, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He also described significant 
depression and suicidal ideation.  He had been married but 
could not get along with his wife after 2 years and divorced.  
He currently lived with his fiancé, but had episodes of anger 
with her.  He currently worked as a communications technician 
for a satellite company.  He previously worked as a security 
officer, body guard and bouncer for night clubs.  Even though 
he got along with supervisors and co-workers, he felt 
uncomfortable around large crowds, particularly in enclosed 
places.  He reported multiple incidents of physical fights, 
including a physical altercation with a supervisor, which led 
to his losing his job.  The veteran reported a history of 
depressive episodes and angry outbursts, which started after 
he came back from the war.  He never received any treatment 
until he started receiving individual psychotherapy at a Vet 
Center 4 months earlier.  He had never taken any psychotropic 
medications.  

On mental status examination, the veteran was noted to be 
casually dressed, friendly, cooperative and open.  He 
reported his mood to be depressed.  His affect was restricted 
and congruent with his mood.  He became tearful on various 
occasions during the interview, especially when describing 
past suicidal ideations and the negative impact the war had 
on him.  Speech was normal in rate and production.  His 
thought processes were coherent, organized and goal directed.  
Insight and judgment were fair.  No indications of thought 
disorder were present.  He denied suicidal or homicidal 
ideation.  The diagnostic impression was subthreshold PTSD, 
rule out mood disorder.  The GAF was 70.  The clinical team 
discussed the veteran's case.  He did not meet the full 
diagnostic criteria for PTSD.  However, it was noted that he 
endorsed several symptoms related to PTSD and might benefit 
from psychiatric follow-up and psychological treatment.  

A therapist and a psychologist at the Vet Center provided a 
letter dated in February 2001.  The veteran had been 
receiving individual counseling bi-monthly.  He had been 
experiencing readjustment problems related to traumatic 
events in service.  He complained of frequent nightmares and 
recurrent intrusive thoughts of the Gulf War.  He displayed 
hypervigilance, anger, rage reactions, and impaired impulse 
control.  He admitted to violent outbursts when he and others 
were injured.  He suffered from emotional numbing, survivor 
guilt, depression, and decreased concentration.  Symptoms 
interfered with daily activities including employment.  He 
was distrustful of others and had difficulty developing and 
maintaining social relationships.  He avoided discussing his 
military experiences and reminders of the war.  His ability 
to cope with everyday stressors was impaired.  It was felt 
that the veteran's pattern of symptoms met the criteria for 
PTSD.  

The veteran had a PTSD examination in January 2005.  His 
claims folder was reviewed.  The veteran reported that he had 
not had any treatment in 8 months.  He described his combat 
service in the Gulf War.  He told of being treated at the Vet 
Center because his temper had become too much of a problem.  
He reported aggressiveness and overreacting.  He was now able 
to control his anger more and was sleeping better.  He 
reported that he still had recent nightmares of his combat 
experiences.  He did not like talking about what he 
experienced.  He had reduced involvement in social activities 
and limited himself to going to a fitness center and caring 
for his son and having one good buddy.  He currently did not 
have a relationship with a woman.  Loud noise made him a bit 
jittery.  He did not have hypervigilance.  His concentration 
was interfered with.  He could become irritable or angry if 
frustrated.  He reported feeling depressed on a daily basis.  
Energy and appetite were reported to be low.  He felt 
anxiety.  There were no panic attacks or psychotic symptoms.  
He had worked a variety of jobs and currently was a 
bodyguard, which he worked off and on, and said he did well 
enough to support himself and provide for his children.  

On mental status examination, the veteran was noted to be 
casually dressed and well oriented.  He spoke in a normal 
tone and rate.  He made good eye contact and interacted 
appropriately.  His thought processes were goal directed.  
His thought content did not reveal any psychotic symptoms.  
There was no suicidal or homicidal thinking.  His mood was 
described as having elements of depression, anxiety, and 
irritability.  Affect was consistent with his thought 
content.  He was pleasant and expressive with a mildly 
subdued affect and some anxiety.  Cognitive functions were 
intact.  He was capable of insight and his judgment was 
intact.  It was felt that the veteran fulfilled the criteria 
for PTSD with associated depression.  He was coping with 
medical diagnoses and living alone.  The diagnosis was PTSD 
with associated depression.  The GAF was 68.  

The veteran was subsequently seen for treatment at the VA 
clinic.  Clinicians estimated the GAF at 65 in February 2005, 
65 in May 2005, and 65 in June 2005, 60 in July 2005, and 70 
in August 2005.  Different examiners reported GAF's of 60 and 
70 in January 2006.  



Conclusion

The vast majority of medical opinions as to the extent of the 
veteran's PTSD was to the effect that it was in the mild 
range.  The rating criteria provides a 10 percent evaluation 
for such a mild disability.  The next higher rating, 30 
percent, requires a significantly greater degree of 
impairment than is shown in this case.  Specifically, there 
is no evidence of that the veteran has occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to his PTSD.  The evidence 
does not show suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  The veteran has reported 
episodes of depressed mood and anxiety, but these are within 
the criteria for the current mild impairment.  

Here, again, while the veteran may feel that the PTSD is so 
disabling that it warrants a higher rating, the findings of 
the trained medical professionals are more probative and show 
by a preponderance of evidence that the disability does not 
approximate the criteria for the next higher rating.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  We 
conclude that the PTSD has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for an undiagnosed illness manifested by 
joint pain is denied.  

Service connection for an undiagnosed illness manifested by 
muscle pain is denied.  

Service connection for sarcoidosis is granted.  

Service connection for migraine headaches due to undiagnosed 
illness (also claimed as headaches, and neurological and 
neuropsychological signs and symptoms) is denied.  

An effective date earlier than September 13, 2000 for service 
connection for degenerative disc disease of the lumbar spine 
is denied.  

An effective date earlier than September 13, 2000 for service 
connection for PTSD is denied.  

A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine, from September 2000 to 
October 2004, is denied.  

A disability rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) is denied.  



REMAND

The veteran claimed service connection for an undiagnosed 
illness manifested by chronic fatigue.  In October 2004, he 
was given examinations on several undiagnosed illness claims; 
however, the examinations did not cover his claim of chronic 
fatigue.  The veteran should be provided such an examination.  

Also, this decision grants service connection for 
sarcoidosis, which has many complications.  A medical opinion 
should be obtained as to the likelihood that the service-
connected sarcoidosis causes chronic fatigue.  

Accordingly, the issue of entitlement to service connection 
for an undiagnosed illness manifested by chronic fatigue is 
REMANDED to the AMC for the following action:

1.  The veteran should be scheduled for 
examination of his complaints of 
chronic fatigue.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
necessary to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.

a.  Are there clinical, objective 
indicators of chronic fatigue?  

b.  Are any symptoms of fatigue 
attributable to a known clinical 
diagnosis?  If so, what is the correct 
diagnosis (or diagnoses) for the 
veteran's fatigue complaints?  
Specifically, is it at least as likely 
as not that the veteran has chronic 
fatigue as a manifestation of his 
service-connected sarcoidosis?  

c.  Is it at least as likely as not 
that a current fatigue disorder is the 
result of disease or injury during the 
veteran's active service?  

2.  Thereafter, readjudicate the claim 
for service connection for chronic 
fatigue, to include as due to an 
undiagnosed illness.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


